12/21/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                         Case Number: PR 22-0004


                                        PR 22-0004

                                                                           Cr_C 2 1 '272
                                                                              n G.      1,1"-11
                                                                                                    urt
                                                                              . o.   tsm)ntaria

IN RE THE PETITION OF
                                                                      ORDER
BRETT OLIN




       Brett Olin has petitioned this Court for admission to active status in the State Bar of
Montana after having been on inactive status since April 2020.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this         day of December, 2022
                                                     For the Court,




                                                 /     01        If
                                                                  Chief Justice